Citation Nr: 0607098	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee arthritis, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right knee injury residuals, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to May 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In May 2003, the Board remanded this case in order to address 
due process concerns.  In November 2003, the RO assigned a 
separate 10 percent rating for right knee arthritis, 
effective as of August 15, 2002.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 09-98, 63 Fed. Reg. 56704 
(1998).  In August 2005, the RO increased the rating assigned 
for right knee arthritis to 30 percent, effective as of 
August 15, 2002.


FINDINGS OF FACT

1.  Right knee arthritis is currently manifested by range of 
motion from 0 degrees to 130 degrees.

2.  The veteran is in receipt of the maximum schedular rating 
that can be assigned for right knee subluxation or 
instability.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to either the veteran's service-connected 
right knee arthritis or right knee injury residuals so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
Diagnostic Codes 5003, 5260, 5261 (2005).

2.  The criteria for an increased disability rating for 
service-connected right knee injury residuals have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated in February 2005.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim and afforded the veteran a VA 
Compensation and Pension examination.  Id.  Thus, VA's duty 
to assist has been fulfilled.

Fourth, VA must specifically ask for all evidence in the 
veteran's possession.  It did so in its February 2005 letter 
when it advised the veteran that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) recently held that any timing errors do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage 


ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).

Schedular criteria

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (arthritis) and 5257 
(instability), and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-98, 63 Fed. 
Reg. 56704 (1998); see also 38 C.F.R. § 4.14 (2005).  

Under Diagnostic Code 5257, impairment of the knee manifested 
by slight recurrent subluxation or lateral instability is 10 
percent disabling, impairment of the knee manifested by 
moderate recurrent subluxation or lateral instability is 20 
percent disabling, and impairment of the knee manifested by 
severe recurrent subluxation or lateral instability is 30 
percent disabling.  38 C.F.R. § 4.71a.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is noncompensable, leg flexion limited to 45 degrees is 10 
percent disabling, leg extension limited to 30 


degrees is 20 percent disabling, and leg flexion limited to 
15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, leg extension 
limited to 5 degrees is noncompensable, leg extension limited 
to 10 degrees is 10 percent disabling, leg extension limited 
to 15 degrees is 20 percent disabling, leg extension limited 
to 20 degrees is 30 percent disabling, leg extension limited 
to 30 degrees is 40 percent disabling, and leg extension 
limited to 45 degrees is 50 percent disabling.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, which has been 
characterized for rating purposes as right knee injury 
residuals and as right knee arthritis, with each rated as 30 
percent disabling.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); see also Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where, as here, entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, 
although the Board has considered the entire evidentiary 
record, it has focused on the more recent medical evidence, 
including VA examination reports and outpatient treatment 
records.

Right knee arthritis

The report of the most recent clinical examination of the 
veteran's right knee, which was conducted by VA in January 
2004, shows that the veteran exhibited right knee 


flexion to 130 degrees and extension to 0 degrees.  It was 
noted that the knee was painful on motion at the end of 
flexion.  Movement was not additionally limited by pain, 
fatigue or weakness, although there was increased pain on 
motion.  There was effusion and anterior tenderness, but no 
edema; additionally, an antalgic gait was shown.  X-ray of 
the right knee revealed osteoarthritis and joint effusion.

The current 30 percent rating is the maximum that can be 
awarded under Diagnostic Code 5260 for limitation of flexion.  
Under Diagnostic Code 5261, however, a rating in excess of 30 
percent can be assigned for extension that is limited to 30 
degrees.  The January 2004 examination report shows that the 
veteran had full right knee extension to 0 degrees.  See 
38 C.F.R. § 4.71, Plate II.  This is less than the level of 
limitation of knee extension that would warrant assignment of 
a 40 percent disability rating for the veteran's service-
connected right knee arthritis.

A similar conclusion must be made with regard the findings 
contained in the report of an August 2002 VA examination, 
which shows that the veteran had right knee range of motion 
from 20 degrees extension to 130 degrees flexion, with pain 
but without crepitus; the veteran reported that his right 
knee pain was constant.  However, in the absence of right 
knee extension limited to at least 30 degrees, a 40 percent 
disability rating cannot be assigned for right knee arthritis 
under the Rating Schedule.

The Board notes that right knee arthritis was not identified 
for rating purposes by the RO as a separate disability until 
August 2002.  In that regard, the report of a September 2001 
VA examination indicates that the veteran exhibited right 
knee motion from 0 degrees extension to 130 degrees flexion; 
such motion is not compensable under either Diagnostic Code 
5260 or Diagnostic Code 5261.  In addition, an x-ray of the 
right knee, taken pursuant to that examination, indicates the 
presence of small osteophytes on the patella, but does not 
show that there was any right knee osteoarthritis, as would 
warrant a 10 percent rating under Diagnostic Code 5003 for 
degenerative arthritis, established by x-ray findings, that 
is manifested by noncompensable limitation of motion.  

With reference to arthritis, the objective evidence of record 
indicates that on examination the veteran had pain on motion, 
but that there was no further limitation of such motion due 
to pain.  These symptoms do not provide a basis for finding 
that any functional impairment resulting from right knee 
arthritis is of such severity as to warrant assignment of a 
rating in excess of the current 30 percent rating, 
particularly in view of the fact that the January 2004 
examination report showed right knee limitation of motion 
that did not meet the criteria for a compensable evaluation.  
See 38 C.F.R. § 4.40, 4.45 (2005); see also Deluca v. Brown, 
8 Vet. App. 202 (1995).

Right knee injury residuals

Right knee injury residuals are currently rated as 30 percent 
disabling for severe impairment to the knee due to 
instability under the provisions of Diagnostic Code 5257.  
This is the maximum rating for assignment under Diagnostic 
Code 5257.  38 C.F.R. § 4.71a.  As this diagnostic code is 
not predicated on a limited range of motion alone, the 
holding of DeLuca does not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

Extraschedular consideration

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the Rating Schedule impractical.  38 C.F.R. 3.321(b)(1) 
(2005); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
see also Bagwell v. Brown, 9 Vet. App. 157 (1996).  An 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  Id.  

Neither the veteran nor his representative has identified any 
factors that may be considered as exceptional or unusual with 
regard to the veteran's right knee.  Although the veteran was 
hospitalized for treatment of a torn anterior cruciate 
ligament in May 2002, the record does not show that he has 
required frequent hospitalizations for treatment for his 
right knee disability.  In addition, marked interference with 
employment has not been shown.  Accordingly, the RO's 
decision not to refer these issues to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation was 
appropriate.

Conclusion

In summary, the Board finds that the criteria for a rating in 
excess of the 30 percent rating currently assigned for right 
knee arthritis and for a rating in excess of the 30 percent 
rating currently assigned for right knee injury residuals 
have not been shown.  Accordingly, the preponderance of the 
evidence is against these claims and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased disability rating for service-connected right 
knee arthritis is denied.

An increased disability rating for service-connected right 
knee injury residuals is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


